Buchanan, V. C.
The bill is for maintenance. Complainant left her husband, and, admittedly, he has not since supported her. The issue as to- her leaving being justified by his cruelty was somewhat close, but the preponderance is in favor of the wife-, especially in view of the husband’s attitude on the stand, and his reckless denials of practically ever}’ bit of testimony on behalf of the complainant.
The husband counter-claims for accounting from his wife for his money's placed in her hands for safekeeping and household uses, and for repayment to him of one-half the net balance. To this he is entitled.
*409On the maintenance claim an allowance of twelve dollars and fifty cents ($12.50) per week will be decreed to the wife. . The matter of costs and counsel fees will be left until the completion of the accounting. If the accounting cannot be made by the parties themselves it will be referred to a master.